DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1-20 are pending.


Claim Objections
Claim 11 and 20 are objected to because of the following informalities:
As per claim 11, line 1: “The system of claim 12” should be “The system of claim 10”. 
As per claim 20, this claim should end with a period.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 10-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (‘Kim’ hereinafter) (Kim et al. "Efficient large-scale neural domain classification with personalized attention," Proceedings of the 56th Annual Meeting of the Association for Computational Linguistics (Volume 1: Long Papers), 2018) and view of Gebhart (Gebhart, “How to bring Alexa into every room of your home,” CNet, 2/2/2017, https://www.cnet.com/home/smart-home/how-to-install-alexa-in-every-room-of-your-home/).

As per claim 1, Kim teaches
A method for detecting a signal to configure a user device, wherein the method comprises: (see abstract)
receiving data associated with a user interaction, wherein the data comprises input that was received from the user at a first device; (utterance, section 3.1,
recognizing a signal based on the received data about the user; […] based on the recognized signal, the interacting comprising an audio interaction or a visual interaction; (user domain preferences based on utterances, section 4.3; end result utterances such as “call me a cab or “Ask Accuweather for Boston, section 3.2)
and executing a software function that implements an action item, wherein the execution of the software function is based on second input from the user received […]. (domains defined in terms specific application or functionality such as calendar and local search, section 1, first paragraph; skill attention mechanism using skill-specific classification, section 1, 4th paragraph; personalized attention mechanism that learns domain specific classifications, section 4, 4.3; skills invoked based on user utterances, section 1; rapid bootstrapping of new skills, section 5.2; given these citations, it is noted that one of skill in the art would understand that user personalization allows for training for skill-specific classification of domains that can invoke skills based on user utterances, and this reads on the claimed executing a software function implementing an action item based on user input).
Kim does not explicitly indicate “configuring a second device to interact with the user”, “at the second device”.
However, Gebhart discloses “configuring a second device to interact with the user”, “at the second device” (add multiple Alexa devices to a single Amazon account, page 2; where it is noted that any of the receiving, recognizing, configuring and executing steps as claimed could be performed at different the Alexa devices in Gebhart).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim and Gebhart because using the steps claimed would have given those skilled in the art the tools to improve the invention by having devices in multiple locations for convenience (see Gebhart, page 1). This gives the user the advantage of not having to only interact with a single device at a single location.

As per claim 2,
Kim does not explicitly indicate “the first device and second device are communicatively coupled with a server that configures the second device to interact with the user based on the recognized signal”.
However, Gebhart discloses “the first device and second device are communicatively coupled with a server that configures the second device to interact with the user based on the recognized signal” (add multiple Alexa devices to a single Amazon account and syncing control, page 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim and Gebhart because using the steps claimed would have given those skilled in the art the tools to improve the invention by having devices in multiple locations for convenience (see Gebhart, page 1). This gives the user the advantage of not having to only interact with a single device at a single location.

As per claim 3,
Kim does not explicitly indicate “the first device comprises a smart phone or tablet and the second device comprises a smart speaker”.
However, Gebhart discloses “the first device comprises a smart phone or tablet and the second device comprises a smart speaker” (add multiple Alexa devices to a single Amazon account and syncing control with IOS/Andriod and Echo, page 2, where IOS/Andriod reads on smart phone and Echo reads on smart speaker).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim and Gebhart because using the steps claimed would have given those skilled in the art the tools to improve the invention by having devices in multiple locations for convenience (see Gebhart, page 1). This gives the user the advantage of not having to only interact with a single device at a single location.

As per claim 4, 
Kim does not explicitly indicate “the audio interaction comprises audio output from a speaker and audio input from a microphone, or the visual interaction comprises display of a user interface configured based on the recognized signal and user input received on the user interface or audio input received at a microphone”.
However, Gebhart discloses “the audio interaction comprises audio output from a speaker and audio input from a microphone, or the visual interaction comprises display of a user interface configured based on the recognized signal and user input received on the user interface or audio input received at a microphone” (Alexa devices, page 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim and Gebhart because using the steps claimed would have given those skilled in the art the tools to improve the invention by having devices in multiple locations for convenience (see Gebhart, page 1). This gives the user the advantage of not having to only interact with a single device at a single location.

As per claim 5, Kim teaches
the received data associated with the user interaction comprises a real-time stream of user data and the recognized signal is recognized within the real-time stream of user data. (user utterances at IPDA, section 1)

As per claims 10-14,
These claims are rejected on grounds corresponding to the reasons given above for rejected claims 1-5 and are similarly rejected. Note that Gebhart teaches Alexa devices that one of skill in the art would understand teaches system and media elements in the independent claims, see pages 1-2.

As per claims 19-20,
These claims are rejected on grounds corresponding to the reasons given above for rejected claims 1-2 and are similarly rejected. Note that Gebhart teaches Alexa devices that one of skill in the art would understand teaches system and media elements in the independent claims, see pages 1-2.


Claims 6, 8-9, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (‘Kim’ hereinafter) (Kim et al. "Efficient large-scale neural domain classification with personalized attention," Proceedings of the 56th Annual Meeting of the Association for Computational Linguistics (Volume 1: Long Papers), 2018) in view of Gebhart (Gebhart, “How to bring Alexa into every room of your home,” CNet, 2/2/2017, https://www.cnet.com/home/smart-home/how-to-install-alexa-in-every-room-of-your-home/) and further in view of Nield (Nield, "How to Use Amazon Alexa and Google Assistant From a Computer," Gizmodo, 5/23/2017, https://gizmodo.com/how-to-use-amazon-alexa-and-google-assistant-from-a-com-1795289722). 

As per claim 6,
Neither Kim not Gebhart explicitly indicate “the real-time stream of user data comprises a real-time stream of web data based on the user's interactions with a web browser”.
However, Nield discloses “the real-time stream of user data comprises a real-time stream of web data based on the user's interactions with a web browser” (Alexa web interface with web browser access, pages 4-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim, Gebhart and Nield because using the steps claimed would have given those skilled in the art the tools to improve the invention by being able to access digital assistants using the familiar interface of a web browser (Nield, pages 1-2). This gives the user the advantage of the convenience of having access to a digital assistant without having to invest in additional hardware (Nield, page 1).

As per claim 8,
Kim does not explicitly indicate “the configuring of the second device to interact with the user […]”.
However, Gebhart discloses “the configuring of the second device to interact with the user […]” (add multiple Alexa devices to a single Amazon account, page 2,).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim and Gebhart because using the steps claimed would have given those skilled in the art the tools to improve the invention by having devices in multiple locations for convenience (see Gebhart, page 1). This gives the user the advantage of not having to only interact with a single device at a single location.
Neither Kim not Gebhart explicitly indicate “based on the recognized signal occurs in real-time while the user is interacting with the web browser”.
However, Nield discloses “based on the recognized signal occurs in real-time while the user is interacting with the web browser” (web browser interacting with Alexa using speaker, page 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim, Gebhart and Nield because using the steps claimed would have given those skilled in the art the tools to improve the invention by being able to access digital assistants using the familiar interface of a web browser (Nield, pages 1-2). This gives the user the advantage of the convenience of having access to a digital assistant without having to invest in additional hardware (Nield, page 1).

As per claim 9, Kim teaches
the executed software function that implements the action item achieves […] (domains defined in terms specific application or functionality such as calendar and local search, section 1, first paragraph; skill attention mechanism using skill-specific classification, section 1, 4th paragraph; personalized attention mechanism that learns domain specific classifications, section 4, 4.3; skills invoked based on user utterances, section 1; rapid bootstrapping of new skills, section 5.2; given these citations, it is noted that one of skill in the art would understand that user personalization allows for training for skill-specific classification of domains that can invoke skills based on user utterances, and this reads on the claimed executing a software function implementing an action item based on user input).
Neither Kim not Gebhart explicitly indicate “one or more of adding an item to a shopping cart, executing a database batch process, initiating a return or exchange of an item, and tracking the status of a shipment or order”.
However, Nield discloses “one or more of adding an item to a shopping cart, executing a database batch process, initiating a return or exchange of an item, and tracking the status of a shipment or order” (shopping lists, page 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim, Gebhart and Nield because using the steps claimed would have given those skilled in the art the tools to improve the invention by being able to access digital assistants using the familiar interface of a web browser (Nield, pages 1-2). This gives the user the advantage of the convenience of having access to a digital assistant without having to invest in additional hardware (Nield, page 1).

As per claims 15 and 17-18,
These claims are rejected on grounds corresponding to the reasons given above for rejected claims 6 and 8-9, respectively, and are similarly rejected.


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (‘Kim’ hereinafter) (Kim et al. "Efficient large-scale neural domain classification with personalized attention," Proceedings of the 56th Annual Meeting of the Association for Computational Linguistics (Volume 1: Long Papers), 2018) in view of Gebhart (Gebhart, “How to bring Alexa into every room of your home,” CNet, 2/2/2017, https://www.cnet.com/home/smart-home/how-to-install-alexa-in-every-room-of-your-home/) and further in view of Nield (Nield, "How to Use Amazon Alexa and Google Assistant From a Computer," Gizmodo, 5/23/2017, https://gizmodo.com/how-to-use-amazon-alexa-and-google-assistant-from-a-com-1795289722) and further in view of Grubb et al. (‘Grubb’ hereinafter) (Publication Number 20210026913). 

As per claim 7,
Neither Kim, Gebhart nor Nield explicitly indicate “the recognized signal comprises a dwell time on a webpage that meets a criteria”.
However, Grubb discloses “the recognized signal comprises a dwell time on a webpage that meets a criteria” (paragraphs [0049], [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim, Gebhart, Nield and Grubb because using the steps claimed would have given those skilled in the art the tools to improve the invention by enhancing navigation in a web browser (Grubb, paragraph [0005]). This gives the user the advantage of faster access to desired information.

As per claim 16,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 7 and is similarly rejected.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198